Curia.

Admitting the English practice to be as stated, there is no reason why we should follow it. The main object of a venue is to facilitate the obtaining and introduction of testimony at the trial. These trials in debt on judgment, when by record, are in term time, by the record itself, without regard to the place where it may filed. And if there be any other plea or issue than nul tiel record, the venue may be changed, to subserve the convenience of witnesses, as in ordinary cases. There is nothing in the nature of debt on judgment which makes it local.
Motion denied.-